

116 S2654 IS: Trump’s Heist Undermines the G7 Act
U.S. Senate
2019-10-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS1st SessionS. 2654IN THE SENATE OF THE UNITED STATESOctober 21, 2019Mr. Blumenthal (for himself, Mr. Whitehouse, Ms. Harris, Mr. Booker, and Mrs. Gillibrand) introduced the following bill; which was read twice and referred to the Committee on Foreign RelationsA BILLTo prohibit the obligation or expenditure of Federal funds for certain agreements relating to the
			 46th G7 Summit, and for other purposes.
	
 1.Short titleThis Act may be cited as the Trump’s Heist Undermines the G7 Act. 2.Transmittal of documents (a)Transmission requiredNot later than 30 days after the date of the enactment of this Act, the President shall transmit to the Comptroller General of the United States and to the committees listed in subsection (b) copies of each document, record, memo, correspondence, or other communication that relates to the decision to host the 46th G7 Summit at the Trump National Doral Miami.
 (b)Committees listedThe committees listed in this subsection are the following: (1)The Committee on the Judiciary, the Committee on Homeland Security and Governmental Affairs, the Committee on Foreign Relations, and the Committee on Appropriations of the Senate.
 (2)The Committee on the Judiciary, the Committee on Oversight and Reform, the Committee on Homeland Security, the Committee on Foreign Affairs, and the Committee on Appropriations of the House of Representatives.
				3.Prohibition on the use of funds for hosting the G7 summit at the Trump National Doral Miami
 (a)ProhibitionNo Federal funds may be obligated or expended to enter into any new contract, grant, or cooperative agreement for any purpose relating to the 46th G7 Summit at the Trump National Doral Miami.
 (b)WaiverThe prohibition under subsection (a) may be waived if the Director of the Secret Service certifies to the committees listed in section 2(b) that an obligation or expenditure is necessary to carry out the duties of the Director under section 3056 of title 18, United States Code, or any other duty under law (including Presidential memorandum) to provide protection to a person.
 (c)G7 definedIn this Act, the term G7 means the organization of leading economies commonly known as the G7 that includes Canada, France, Germany, Italy, Japan, the United Kingdom, and the United States as members, with the European Union as an observer.